DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interpretation under 35 USC 112(f)
*  	Examiner notes that no limitations of instant claims invoke 35 USC 112(f) and that same claims are examined accordingly.
Claim Rejections - 35 USC § 112
*	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

.	Claims 1, 10, 19 and intervening claims are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor because it is not clear to the Examiner: how statistical performance of the storage system can be indicated when no performance data is received from same storage system, which leads to speculation as to what the scope of the claims is.
	The intervening claims do not cure deficiencies in same claims intervening claims depend on, and thus inherit same deficiencies.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10, 19 and intervening claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical algorithm for calculating dividing (calculation) a value range, determining (calculation) a distribution of a plurality of measurement values and estimating(calculation), based on the distribution, a percentile of the plurality of measurement values …to indicate a statistical performance” along with generic device/processor to implement same in hardware. 
Note that calculating performance data/values/metrics/statistics is a mathematical operation/algorithm (see paras. 5-9 in Beresniewicz et al., USPGPub No.  20070005297).
This judicial exception is not integrated into a practical application because computer program product or electronic device is a generic component of a general-purpose computer; hence, the claims do not rise to the level of a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a computer program product or electronic device is a generic component of a general-purpose computer; hence, the claims do not rise to the level of a practical application.
The intervening claims do not cure deficiencies in same claims intervening claims depend on, and thus inherit same deficiencies.
*	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, e.g.: (USP No. 9773026) …discloses method of determining utilization data storage  system with steps of: “… receiving a set of one or more indicator values for a set of one or more corresponding utilization indicators for each of a plurality of systems, each indicator value in the set of indicator values representing a score for a different one of the utilization indicators in the set of one or more corresponding utilization indicators; determining a system utilization score for each of the plurality of systems in accordance with the set of indicator values for said each system; and viewing the system utilization score for each of the plurality of systems on a user interface display.”
Contact Information
*	When amending the claims, Applicants are respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
*	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 7:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Guy J Lamarre/
Primary Examiner, Art Unit 2112